— Order of the Supreme Court, New York County (Shorter, J.), entered August 7,1981, denying petitioners’ application to stay arbitration is modified, without costs, on the law, to the extent that arbitration is stayed as to Fidelity and Deposit Company of Maryland, which did not agree to arbitrate, and otherwise affirmed. The fact that Kayfield Construction Corporation may have certain claims against the City of New York does not preclude arbitration between Kayfield and Brompton Service Corporation notwithstanding the fact that the contract contains a provision stating that “[a]ny disputes to which City is a party will not be arbitrated but resolved by their procedures”. A party may not defeat a valid arbitration clause by introducing a third party which is not a party to the contract and has only a tangential connection to the issues to be arbitrated. Concur — Sandler, J. P., Carro, Lupiano, Bloom and Milonas, JJ.